UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2323



ERIC M. BOYD,

                                              Plaintiff - Appellant,

          versus


CARLOS M. GUITERREZ,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
04-1535-DKC)


Submitted:   November 21, 2006            Decided:   January 23, 2007


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie J. Mahone, Frederick, Maryland, for Appellant.        Rod J.
Rosenstein, United States Attorney, Ariana Wright Arnold, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric M. Boyd appeals the district court’s adverse grant

of   summary     judgment,     alleging   abuse   of   the   district   court’s

discretion in denying his Fed. R. Civ. P. 56(f) motion. Generally,

summary judgment is appropriate only after adequate time for

discovery. Evans v. Technologies Applications & Serv. Co., 80 F.3d

954, 961 (4th Cir. 1996) (citation and quotation marks omitted).

Here, however, while Boyd submitted an affidavit pursuant to Rule

56(f) in which he attested that he was “unable to present facts in

opposition to Defendant’s Motion for Summary Judgment, without the

benefit of discovery in this matter,” he failed to identify any

facts essential to his opposition that were not already available

to him.    Rule 56(f) provides that a court may order a continuance

“[s]hould it appear from the affidavits . . . that the party cannot

for reasons stated” present facts to defeat summary judgment.

Given    the    extent    to   which   numerous   documents    and   affidavits

submitted during his EEOC proceedings were already available to

Boyd, we find no abuse of the district court’s discretion in

denying Boyd’s Rule 56(f) motion.

      Accordingly, we affirm the district court’s order denying

Boyd’s Rule 56(f) motion, granting summary judgment, and dismissing

Boyd’s    action.        We dispense with oral argument because the facts




                                       - 2 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -